DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Status of Claims
This first action on the merits is in response to the application filed on January 10, 2022. Claims 18-37 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the system, as claimed in claims 18-25 and 33-37, is directed to a machine. Additionally, the method, as claimed in claims 26-32, is directed to a process. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of managing interactions between customers and store clerks. Specifically, representative claim 18 recites the abstract idea of: 
discriminate a shopping state of a customer in a store; and
when a specific shopping state by the customer is discriminated, transmit first information corresponding to the specific shopping state to store clerks in the store;
identify the customer; and
monitor one or more commodities, 
discriminate the specific shopping state of the customer based at least in part on a timing of an activity of the customer and a position of the customer in the store.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 18 recites the abstract idea of managing interactions between customers and store clerks, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 18 is a certain method of organizing human activity because discriminate a shopping state of the customer and transmit information corresponding to the specific shopping state to store clerks in the store is a managing behavior between people. Thus, representative claim 18 recites an abstract idea. 
The recited limitations of representative claim 18 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, discriminate a shopping state of a customer in a store; when a specific shopping state by the customer is discriminated, transmit first information corresponding to the specific shopping state to store clerks in the store; and discriminate the specific shopping state of the customer based at least in part on a timing of an activity of the customer and a position of the customer in the store are types of judgement. Additionally, identify the customer and monitor one or more commodities are types of observation. Thus, representative claim 18 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 18 includes additional elements such as A notification system comprising: at least one computer, a plurality of electronic devices respectively carried by store clerks, at least one camera arranged in the store and configured to identify, at least one sensor arranged in the store and configured to monitor, wherein the at least one sensor includes one or more weight sensors arranged to detect weight changes of commodities on commodity shelves, and the at least one computer being configured to utilize information from the at least one camera and the at least one sensor to discriminate.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 18 merely recites a commonplace business method (i.e., managing interactions between customers and store clerks) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 18 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 18 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 18 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 18 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 18 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 18 is ineligible. 
Dependent claims 19-25 and 33-37 do not aid in the eligibility of independent claim 18. For example, claim 19 merely further define the abstract limitations of claim 18. Additionally, claims 20-25 and 33-37 merely provide further embellishments of the limitations recited in independent claim 18. 
Furthermore, it is noted that the dependent claims do not include any further additional elements. Therefore, the abstract idea is not integrated into a practical application because the additional elements merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 19-25 and 33-37 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 26-32 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 18-23 and 25. It is noted that claim 26 includes the additional elements of a computer, a camera, a sensor, wherein the at least one sensor includes one or more weight sensors arranged to detect weight changes of commodities on commodity shelves, and a plurality of electronic devices respectively carried by store clerks. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 26-32 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19, 21-27, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170337602 A1, herein referred to as Davis), in view of LaCroix et. al. (US 20140362223 A1, herein referred to as LaCroix).

With respect to claim 18, Davis discloses:
A notification system comprising {Davis, see at least: fig 1, 3; [0008] the systems and methods disclosed herein can intelligently detect and notify a merchant when a customer is in need of assistance}:
at least one computer configured to {Davis, see at least: figs 1, 7; [0032] the server device(s) 102 and customer recognition system 101, the merchant server device(s) 103 and merchant system 104, the customer client device 106 and client application(s) 107, and merchant client device 110 and customer assistance application 112 communicate with each other via the network 116}:
discriminate a shopping state of a customer in a store {Davis, see at least: [0080] the customer recognition system 101 analyzes the image portraying the customer to determine a facial expression type expressed by the customer within the image; [0083] Base on identifying a facial expression type for the customer, the customer recognition system 101 can determine the customer needs assistance ... each facial expression type can be associated with a particular customer need (i.e., state of a customer)};
when a specific shopping state by the customer is discriminated, transmit first information corresponding to the specific shopping state to a plurality of electronic devices respectively carried by store clerks in the store {Davis, see at least: figs 1, 3; [0085] Based on identifying that the customer needs assistance and/or further defining the nature of the customer need, the customer recognition system 101 notifies the merchant system 104 of the customer need; [0091] the customer recognition system can directly notify one or more merchant employees via customer assistance applications on the merchant client devices; [0092] The notification of the customer need can include various type of information to assist merchant employees to quickly and efficiently address the customer need. See also [0090]};
at least one camera arranged in the store and configured to identify the customer {Davis, see at least: [0021] the customer recognition system can use one or more images of a customer to determine an identity for a customer; [0023] the customer recognition system receives an image or image feed from a camera located within a brick-and-mortar location… the image or image feed includes an image of a customer standing next to a particular product or group of products}; and
the at least one computer being configured to utilize information from the at least one camera to discriminate the specific shopping state of the customer based at least in part on a timing of an activity of the customer and a position of the customer in the store {Davis, see at least: figs 1, 7; [0082] the customer recognition system 101 can analyze a sequence of images portraying the customer where the merchant system 104 captures the sequence of images within a defined time period (e.g., three seconds to ten seconds). For instance, by analyzing a sequence of images captured over a time period the customer recognition system 101 can avoid inaccurately determining a facial expression type based on a customer's random facial expression in a single image; [0092] the customer assistance application can indicate on a map of the merchant location the position of the customer within the merchant location; [0079] step 302 includes the client application 107 providing the customer recognition system 101 with location information}.
Although Davis discloses discriminating specific shopping state of the customer using cameras in a store, Davis does not disclose:
at least one sensor arranged in the store and configured to monitor one or more commodities, wherein the at least one sensor includes one or more weight sensors arranged to detect weight changes of commodities on commodity shelves,
the at least one computer being configured to utilize information from the at least one sensor to discriminate the specific shopping state of the customer based at least in part on a timing of an activity of the customer and a position of the customer in the store.
However, LaCroix teaches:
at least one sensor arranged in the store and configured to monitor one or more commodities, wherein the at least one sensor includes one or more weight sensors arranged to detect weight changes of commodities on commodity shelves {LaCroix: [0101] a pressure mat sensor 172-4, typically mounted under a shelf 112, can be utilized to detect a change in the weight of a product 110.},
the at least one computer being configured to utilize information from the at least one sensor to discriminate the specific shopping state of the customer based at least in part on a timing of an activity of the customer and a position of the customer in the store {LaCroix: figs 7-8; [0101] Traversal of the area of interest 152 by consumers 802 is detected by the sensor, and the analytics system 186 of the MCS 120 determines reach-in customer interactions from the sensor data 173 sent by the sensor. Changes to the weight of a product 110 sensed by the pressure mat sensor 172-4 include a product retrieval attempt; [0118] the MCS 120 creates an event 156 associated with the reach-in including time stamp information and saves the event 156 to the event log 130}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the sensors as taught by LaCroix in the notification system of Davis in order to strike a balance between deterring and mitigating shoplifting and organized retail crime while also not discouraging legitimate sales (LaCroix: [0005]).

With respect to claim 19, Davis and LaCroix teach the system of claim 18. Davis further discloses:
wherein the at least one computer is further configured to {Davis, see at least: figs 1, 7; [0032] the server device(s) 102 and customer recognition system 101, the merchant server device(s) 103 and merchant system 104, the customer client device 106 and client application(s) 107, and merchant client device 110 and customer assistance application 112 communicate with each other via the network 116}:
receive, from the electronic devices, responses to the transmission of the first information {Davis, see at least: [0086]  a merchant employee interacts with the customer assistance application to indicate the merchant employee's status (e.g., helping a customer, on break, or available). The merchant employee status can be automatically updated … based on the merchant employee accepting or being assigned to a previous customer need (e.g., the customer assistance application sends a “helping a customer” status until the merchant employee clears the assigned customer notification)}; and
transmit, to at least one of the electronic devices, second information corresponding to the received responses {Davis, see at least: [0094]  the customer recognition system 101 can prompt or provide via the customer assistance application 112 suggested language or a suggested question for the merchant employee to speak to the customer}.

With respect to claim 21, Davis and LaCroix teach the system of claim 18. Davis further discloses:
wherein the at least one computer is further configured to transmit the first information including position information indicating the position in the store of a customer in the specific shopping state and attribute information corresponding to the specific shopping state {Davis, see at least: [0092] The notification of the customer need can include various type of information to assist merchant employees to quickly and efficiently address the customer need. For example, in some cases the notification provides a location of the customer; [0093] the notification can also include information regarding an identified product or product category. For instance, upon determining a product associated with a customer need, the customer recognition system 101 can locate product information within a merchant database}.

With respect to claim 22, Davis and LaCroix teach the system of claim 21. Davis further discloses:
wherein the at least one computer is further configured to discriminate the shopping state of the customer based in part on the position information {Davis, see at least: [0099] if the products in a merchant location have recently moved display locations, the customer recognition system 101 and prompt the customer to determine if the customer is looking for the recently moved product. Based on the customer response, the customer recognition system 101 can provide the new location of the product}.

With respect to claim 23, Davis and LaCroix teach the system of claim 19. Davis further discloses:
wherein the at least one computer is further configured to transmit second information including information indicating an emergency degree corresponding to the specific shopping state by the customer and a number of store clerks attending the customer {Davis, see at least: [0090] an emergency customer need (e.g., when the facial expression type of the user is associate with a panic or concerned expression) can cause the merchant system 104 to notify the three closest merchant employees relative to the customer. An extreme emergency customer need situation may notify all merchant employees located within the merchant location}.

With respect to claim 24, Davis and LaCroix teach the system of claim 18. Davis further discloses:
further comprising a monitoring system configured to monitor customer action {Davis, see at least: [0077] the customer recognition system 101 can monitor a customer, predict or detect when a customer needs assistance, determine the type of assistance the customer needs, and notify the most suitable merchant employee}.

With respect to claim 25, Davis and LaCroix teach the system of claim 18. Davis further discloses:
wherein the specific shopping state is one of a commodity search by the customer, a stray child, or an abnormal action by the customer {Davis, see at least: [0099] if the products in a merchant location have recently moved display locations, the customer recognition system 101 and prompt the customer to determine if the customer is looking for the recently moved product. Based on the customer response, the customer recognition system 101 can provide the new location of the product. Examiner interprets commodity search by the customer as the specific shopping state.}.

Regarding claims 26-27 and 29-32, claims 26-27 and 29-32 are directed to a method. Claims 26-27 and 29-32 recite limitations that are parallel in nature to those addressed above for claims 18-19, 21-23, and 25, which are directed towards a system. Therefore, claims 26-27 and 29-32 are rejected for the same reasons as set forth above for claims 18-19, 21-23, and 25, respectively.

With respect to claim 33, Davis and LaCroix teach the system of claim 18. Davis further discloses:
wherein the computer is configured to determine whether the timing of the activity is a fixed time or longer {Davis, see at least: [0082] the customer recognition system 101 can analyze a sequence of images portraying the customer where the merchant system 104 captures the sequence of images within a defined time period (e.g., three seconds to ten seconds). Examiner interprets determining the timing of the activity to be a fixed time.}.

With respect to claim 34, Davis and LaCroix teach the system of claim 19. Davis further discloses:
wherein the received responses include whether or not a store clerk can attend to the customer {Davis: [0086] a merchant employee interacts with the customer assistance application to indicate the merchant employee's status (e.g., helping a customer, on break, or available). The merchant employee status can be automatically updated based on the merchant employee accepting or being assigned to a previous customer need. Examiner interprets the employee accepting the customer assistance as being available to attend to the customer.}.

With respect to claim 35, Davis and LaCroix teach the system of claim 23. Davis further discloses:
wherein the at least one computer is further configured to prioritize attendance to the customer according to the emergency degree {Davis: [0090] an emergency customer need (e.g., when the facial expression type of the user is associate with a panic or concerned expression) can cause the merchant system 104 to notify the three closest merchant employees relative to the customer. An extreme emergency customer need situation may notify all merchant employees located within the merchant location. Examiner interprets the number of employees notified as prioritizing the attendance to the customer based on emergency need.}.

With respect to claim 37, Davis and LaCroix teach the system of claim 25. Davis does not disclose:
wherein the specific shopping state is an abnormal action by the customer, the abnormal action being at least one of shoplifting or customer violence.
Davis does disclose assessing trustworthiness of customers and their theft risk (Davis: [0042]).
However, LaCroix teaches:
wherein the specific shopping state is an abnormal action by the customer, the abnormal action being at least one of shoplifting or customer violence {LaCroix: [0129] the MCS 120 sends new trigger signals 138 in response to detecting suspicious customer interactions at a product display area 180; [0130] the audio override message 1302 is a "voice down" message spoken directly by an operator using a microphone, where the operator warns the would-be thief}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included detecting suspicious behavior and warning thieves or customers as taught by LaCroix in the notification system of Davis in order to strike a balance between deterring and mitigating shoplifting and organized retail crime while also not discouraging legitimate sales (LaCroix: [0005]).

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170337602 A1, herein referred to as Davis), in view of LaCroix et. al. (US 20140362223 A1, herein referred to as LaCroix), in further view of Oberhofer (US 20100169148 A1, herein referred to as Oberhofer).

With respect to claim 20, Davis and LaCroix teach the system of claim 19. Davis further discloses:
when it has been discriminated the specific shopping state of the customer {Davis, see at least: [0083] Base on identifying a facial expression type for the customer, the customer recognition system 101 can determine the customer needs assistance},
transmit a message {Davis, see at least: [0091] the customer recognition system can directly notify one or more merchant employees via customer assistance applications on the merchant client devices; [0092] The notification of the customer need can include various type of information},
indicating the specific shopping state of the customer has been cleared to at least one of the electronic devices {Davis, see at least: [0086] the customer assistance application sends a “helping a customer” status until the merchant employee clears the assigned customer notification}.
Although Davis discloses discriminating specific shopping state of the customer and indicating to the electronic device that the employee has cleared the customer notification, Davis does not disclose:
When the specific state has been solved, transmit a release message indicating the specific state has been solved.
However, Oberhofer teaches:
when the specific state has been solved, transmit a release message indicating the specific state has been solved {Oberhofer, see at least: fig 5, #9; [0139] The peer offers a solution (6) posted in a forum or as blog entry or as article in a wiki, etc; [0140] The solution searcher is notified about the solution posting immediately; [0147] The solution provided by the peer was complete and thus the problem is solved (9)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the solution posting and notification as taught by Oberhofer in the notification system of Davis and LaCroix in order to enable customers to work together as peers in problem resolution (Oberhofer, see: [0004]).

Regarding claim 28, claim 28 is directed to a method. Claim 28 recites limitations that are parallel in nature to those addressed above for claim 20, which is directed towards a system. Therefore, claim 28 is rejected for the same reasons as set forth above for claim 20.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170337602 A1, herein referred to as Davis), in view of LaCroix et. al. (US 20140362223 A1, herein referred to as LaCroix), in further view of Umematsu et. al. (US 20170364854 A1, herein referred to as Umematsu).

With respect to claim 36, Davis and LaCroix teach the system of claim 25. Davis does not disclose:
wherein the specific shopping state relates to the presence of a stray child.
However, Umematsu teaches:
wherein the specific shopping state relates to the presence of a stray child {Umematsu: [0168] When there is a customer being a stray child (a customer state being “confused” and attribute information of the customer being a “little child”)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ability to detect a stray child as taught by Umematsu in the notification system of Davis and LaCroix in order to properly evaluate a conduct of a person toward another person, such as a store clerk helping a stray child (Umematsu: [0016], [0168]-[0171]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et. al. (US 20170053330 A1) was used to understand other methods of offering assistance to customers in real-world shopping venues, particularly by linking the customer with a live chat via their mobile device.
D’Innocenzio (2019 NPL) was used to understand how Wal-Mart is implementing cameras and sensors to monitor merchandise and customers in their brick-and-mortar stores.
McKay (2018 NPL) was used to understand how Amazon is implementing cameras and sensors to monitor merchandise and customers in their cashier-less brick-and-mortar stores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625